                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



 LEAGUE OF WOMEN VOTERS OF
 MICHIGAN, et al.,

             Plaintiffs,                                          Case No. 2:17-CV-14148

 v.
                                                                  HON. ERIC L. CLAY
 JOCELYN BENSON, in her official                                  HON. DENISE PAGE HOOD
 capacity as Michigan Secretary of State,                         HON. GORDON J. QUIST
 et al.

          Defendants.
 ________________________________/


                   ORDER DENYING INTERVENORS’ RULE 52(C)
                  MOTIONS FOR JUDGMENT ON PARTIAL FINDINGS

       Before the Court are the Michigan Senate and the Michigan Senators’ Rule 52(c) Motion

for Judgment on Partial Findings (ECF No. 252) and the Congressional and House Intervenors’

Rule 52(c) Motion for Judgment on Partial Findings (ECF No. 253). Intervenors request a ruling

from this Court that Plaintiffs lack standing to bring their claims and a complete dismissal of all

of Plaintiffs’ claims.      In response, Plaintiffs argue that the motions are (1) untimely and

procedurally improper because they were brought after Intervenors introduced evidence at trial;

and (2) violate the Court’s instructions to limit post-trial conclusions of law to 50 pages and

contradict Intervenors’ representations to the Court. (See Pls. Combined Resp. to Intervenors’

Fed. R. Civ. P. 52(c) Motions, ECF No. 263.) For the reasons stated below, the Court denies

Intervenors’ Rule 52(c) Motions for Judgment on Partial Findings.
       Although the motions may be authorized by the Federal Rules of Civil Procedure, the

motions contravene the Court’s directives on post-trial submissions of conclusions of law. The

Court specifically stated that conclusions of law would be limited to no more than fifty (50) pages

and should be included in the same document as the proposed findings of fact. (Bench Trial Tr.

Vol. III, ECF No. 250 at PageID #9349:4-9350:12.) In clarification, Plaintiffs’ counsel asked if

the fifty (50) pages of conclusions of law “would include whatever we think we need to say about

the law,” to which the Court answered, “Yes, yes. Exactly.” (Id. at PageID #9350:16-19.)

       Intervenors argue in their replies (ECF Nos. 265, 266) that the Rule 52(c) motions are

entirely separate from the fifty-page limit on conclusions of law, but that is not correct. Rule 52(c)

states that a “judgment on partial findings must be supported by findings of fact and conclusions

of law.” (Emphasis added). Moreover, Intervenors ask the Court to incorporate the substance of

their Rule 52(c) motions into their conclusions of law in post-trial briefing. (See e.g., Senate

Intervenors’ Conclusions of Law, ECF No. 254 at PageID #10349 (“The Senate Defendants

incorporate the findings of fact, arguments, and conclusions of law contained in their Motion for

Judgment on Partial Findings and Brief in Support herein by reference.”) (emphasis added);

Congressional and House Intervenors’ Conclusions of Law, ECF No. 258 at PageID #11114 (citing

their Rule 52(c) motion in the context of their standing argument)). The Court will not allow the

Intervenors to augment their post-trial submissions of conclusions of law by filing separate Rule

52(c) motions.

       Additionally, “the best course of action” once the Court has the entire record before it “is

to render a judgment based on all the evidence, testimony, and applicable law,” and deny any

outstanding Rule 52(c) motions. W.L. Gore & Assocs., Inc. v. Medtronic, Inc., 874 F. Supp. 2d

526, 540 (E.D. Va. 2012), aff’d, 530 F. App’x 939 (Fed. Cir. 2013). See also In re Brooke Corp.,



                                                  2
568 B.R. 378, 396 (Bankr. D. Kan. 2017) (denying the Rule 52(c) motion after noting that when a

court addresses a Rule 52(c) motion “after all evidence has been presented, the ruling on the motion

and the ruling on the merits of the case fuse and become the same”); McDermott v. Marcus, Errico,

Emmer & Brooks, P.C., 911 F. Supp. 2d 1, 17–18 (D. Mass. 2012) (denying a Rule 52(c) motion

because all evidence had been presented, the parties had filed post-trial briefs, and “judgment on

the entire record [was] appropriate”); In re Oberdick, 490 B.R. 687, 697–98 (Bankr. W.D. Pa.

2013) (denying the Rule 52(c) motions after stating that it was “pointless to separately consider

the [Rule 52(c)] motions” when “the same arguments raised by the Defendants in the motions”

could and would “be addressed by the Court in the course of rendering a decision after a full trial”).

       Therefore, Intervenors’ Motions for Judgment on Partial Findings (ECF Nos. 252, 253) are

DENIED.

       IT IS SO ORDERED.



Dated: March 13, 2019                                 /s/ Gordon J. Quist
                                                      Signed for and on behalf of the panel

                                                      HONORABLE GORDON J. QUIST
                                                      United States District Judge

                                                      HONORABLE ERIC L. CLAY
                                                      United States Circuit Judge

                                                      HONORABLE DENISE PAGE HOOD
                                                      United States District Judge




                                                  3
